— Judgment unanimously affirmed. Memorandum: Defendant was observed removing five leather jackets from a rack in the men’s department of the J. C. Penney store at Marketplace Mall in Monroe County. Defendant ran from the store, pursued by a sales clerk and the store security manager. He was apprehended when he tripped into a sewer drainage ditch that runs alongside the road in front of the mall. Defendant was arrested and the jackets were recovered. Following a jury trial, defendant was convicted of one count of criminal possession of stolen property, second degree, and one count of grand larceny, third degree.
On appeal, defendant contends that the People failed to prove that the value of the property exceeded $250. We disagree. The five jackets were received in evidence at trial. Each bore a J. C. Penney price tag showing the retail price of $94.99. The market value is "the amount which the thief would have had to pay had he purchased the goods instead of stealing them” (People v Irrizari, 5 NY2d 142, 146). The price tags on the coats, supplemented by the testimony of the sales clerk that the price on the tags was the selling price of the *903jackets on the day of the theft, and absent any proof by defendant that "the list price was much higher than the price being paid for similar merchandise in the vicinity” (People v Irrizari, supra, at 147), were sufficient proof of value.
We have examined the remaining issues raised by defendant and find them to be without merit. (Appeal from judgment of Monroe County Court, Maas, J. — criminal possession of stolen property, second degree, and grand larceny, third degree.) Present — Doerr, J. P., Denman, Boomer, Lawton and Davis, JJ.